Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
Response to Arguments
Applicant's arguments “Remarks - 11/29/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 5, 24, 27, 29 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Objections withdrawn
	Claim 24 was objected for informalities. Applicant’s amendment overcomes this objection, therefore, it is withdrawn.
Status of Claims

This office action considers claims 1-2, 5-8, 21-25, 27, 29-36 pending for prosecution and are examined on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 7-8, 22, 35  are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., of record (US 20170323824 A1 – hereinafter Chang) in view of Bu et al. (US 10229983 B1 – hereinafter Bu) and in further view of Xie et al., of record (US 20180277430 A1 – hereinafter Xie).
Regarding Claim 1, Chang teaches a semiconductor device (see the entire document; Figs. 7-8. 1-5; specifically, [0021]-[0022], and as cited below, see alternative rejection of this claim infra), comprising: 

    PNG
    media_image1.png
    269
    544
    media_image1.png
    Greyscale

Chang – annotated Fig. 7
	
a first device (device containing fin 14; Fig. 7) that includes: 
a first gate structure (46; annotated Fig. 7 – see also [0015]) formed over an active region (14 – see [0013]); and 
a second device (device containing 16; Fig. 7) that includes: 
a second gate structure (50 see also [0015]) formed over an isolation structure (16 – “a shallow trench isolation (STI) 16” – [0009]); and 
But, Chang as applied above does not expressly disclose:
a first dielectric gate spacer structure disposed adjacent to the first gate structure, wherein the first dielectric gate spacer structure includes a first dielectric spacer, a second dielectric spacer, a first capping layer, and  a first air spacer disposed between the first dielectric spacer and the second dielectric spacer and below the first capping layer; and 
a second dielectric gate spacer structure disposed adjacent to a sidewall of the second gate structure, wherein the second dielectric gate spacer structure includes a 
wherein the first air spacer has a greater lateral dimension than the second air spacer.
However, in a related art, Bu teaches (in the annotated Fig. 37 below):

    PNG
    media_image2.png
    494
    571
    media_image2.png
    Greyscale

BU – annotated Fig. 37

a first dielectric gate spacer structure ({115_L, 435_L} – “dielectric layers 115” – C8 L31; “a gate dielectric (e.g., high-k film layer) 435” – C17 L17) disposed adjacent to 440_L – “A gate structure 440” – C17 L28), wherein the first dielectric gate spacer structure ({115_L, 435_L}) includes a first dielectric spacer (115_L), a second dielectric spacer (435_L), a first capping layer (450_L – “cap layer 450” – C17 L60), and  a first air spacer (433_L – “airgaps 433” – C16 L25) disposed between the first dielectric spacer (115_L) and the second dielectric spacer (435_L) and below the first capping layer (450_L); and 
a second dielectric gate spacer structure ({115_R, 435_R} – “dielectric layers 115” – C8 L31; “a gate dielectric (e.g., high-k film layer) disposed adjacent to a sidewall of the second gate structure (440_R – “A gate structure 440” – C17 L28), wherein the second dielectric gate spacer structure ({115_R, 435_R}) includes a third dielectric spacer (115_R), a fourth dielectric spacer (435_R), a second capping layer (450_L – “cap layer 450” – C17 L60), and a second air spacer (433_R – “airgaps 433” – C16 L25) disposed between the third dielectric spacer (115_R) and the fourth dielectric spacer (435_R) and below the second capping layer (450_L).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a first dielectric gate spacer structure disposed adjacent to the first gate structure, wherein the first dielectric gate spacer structure includes a first dielectric spacer, a second dielectric spacer, a first capping layer, and  a first air spacer disposed between the first dielectric spacer and the second dielectric spacer and below the first capping layer; and a second dielectric gate spacer structure disposed adjacent to a sidewall of the second gate structure, wherein the second dielectric gate spacer structure includes a third dielectric spacer, a fourth dielectric spacer, a second capping layer, and a second air spacer Bu into Chang structure.
	The ordinary artisan would have been motivated to integrate Bu’s air gaps into Chang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a device with airgaps placed between two dielectric spacers for the obvious benefit of airgaps having a low-k dielectric – see Bu – C16 L26.
But, the combination of Chang and Bu does not expressly disclose the first air spacer has a greater dimension than the second air spacer.
However, Xie teaches the lateral width of the air space 128 may vary depending upon the application and the manner in which the deposition process is performed (Xie [0029] – “the lateral width of the air space 128 may vary depending upon the application”, Fig. 2E).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of air spacers with varying lateral widths as taught by Xie into the combination of Chang and Bu structure to vary lateral dimensions of air spacers.
	The ordinary artisan would have been motivated to integrate Xie’s air gaps into the combination of Chang and Bu structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate replacement gate spacers with different physical characteristics between devices in an active region and an isolation region.
Regarding Claim 2, The combination of Chang, Bu and Xie teaches claim 1 from which claim 2 depends.

However, Xie teaches the vertical extent (height) of the air space 128 may vary depending on upon the application and the manner in which the deposition process is performed (Xie [0029], Fig. 2E).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the forming of air spacers with varying vertical extent as taught by Xie into Chang structure to come up with the first air spacer having a greater vertical dimension than the second air spacer.
The ordinary artisan would have been motivated to integrate Xie’s air gaps into Chang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate replacement gate spacers with different physical characteristics between devices in an active region and an isolation region.
Regarding Claim 7, The combination of Chang, Bu and Xie teaches the semiconductor device of claim 1, wherein:
the first air spacer (Bu 433_L – “airgaps 433” – C16 L25 – see claim 1 rejection) is disposed laterally adjacent to the first gate structure (440_L) but not above the first gate structure (that is, 433_L is not above 440_L – as shown in the annotated Fig. 37 of Bu); and
the second air spacer (Bu 433_R) is disposed laterally adjacent to the second gate structure (440_R) but not above the second gate structure (that is, 433_R is not above 440_R – as shown in the annotated Fig. 37 of Bu).
Regarding Claim 8, The combination of Chang, Bu and Xie teaches the semiconductor device of claim 1, wherein the first device is a functional device (Chang since device with 14 in Fig. 7 is formed with active regions 24), and the second device is a dummy device (Chang since device with 16 has no active region).
Regarding Claim 22, The combination of Chang, Bu and Xie teaches claim 1 from which claim 22 depends.
But, the combination does not expressly teach wherein a bottom boundary of the second air spacer is more elevated than a bottom boundary of the first air spacer.  
However, Chang teaches a second air spacer (Chang 60_1; annotated Fig. 7 below) is more elevated than a bottom boundary of the first air spacer (60_2).  

    PNG
    media_image3.png
    185
    482
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the forming of air spacers where the bottom of a second air spacer is more elevated than the bottom of a first air spacer.
The ordinary artisan would have been motivated to modify air gaps into Chang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate replacement gate spacers with different physical characteristics between two transistors.
Regarding Claim 35, The combination of Chang, Bu and Xie teaches the semiconductor device of claim 1, wherein an entire bottom surface of the second gate structure is disposed over an electrical isolation structure (annotated Fig. 7 of Chang shows entire bottom surface of 50 [which includes layer 26 – see 0015] is over 16).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Bu and Xie and in further view of Lee et al., of record (US 20130059422 A1 – hereinafter LeeBo-Young).
Regarding Claim 21, the combination of Chang, Bu and Xie teaches claim 1 from which claim 21 depends. Combination also teaches a first device (Chang 42_1) and a second device (Chang 42_2) which formed on insulation.
But, the combination does not expressly disclose the first device include an SRAM device.
In the embodiment of Figure 4, LeeBo-Young teaches “memory cells of the semiconductor devices according to the present example embodiments may correspond to NAND-type nonvolatile memory cells” – (LeeBo-Young [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to integrate the first device as part of an SRAM as taught by LeeBo-Young into the combination of Chang, Bu and Xie.

The ordinary artisan would have been motivated to integrate LeeBo-Young, into the combination of Chang, Bu and Xie in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate a first device on an active area of an .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Bu and Xie and in further view of Park et al. (US 20180166319 A1 – hereinafter Park).
Regarding Claim 23, the combination of Chang, Bu and Xie teaches claim 1 from which claim 21 depends.
But, the combination does not expressly disclose a capping layer disposed above the first air spacer and the second air spacer, wherein the capping layer defines a top boundary of the first air spacer and a top boundary of the second air spacer.
However, in a related art, Park teaches capping layer 56 on the top surfaces of air-gaps 58 (Park – Fig. 11 shows caps 56 on air-gaps 58 – also see [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to integrate the forming of capping layers on air spaces as taught by Park into the combination of Chang, Bu and Xie.

The ordinary artisan would have been motivated to integrate Park into the combination of Chang, Bu and Xie in the manner set forth above for, at least, this integration will provide the well-known benefit of sealing the air-spacers (Park – [0032]).
Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
Claims 5-6 were objected in the office action mailed on 10/29/2021.
The prior art fails to disclose and would not have rendered obvious:
Claims {24-25, 27, 29-30, 36}, {31-34} are allowed. Claim 28 was objected in the last office action dated 10/29/2021. Applicant has incorporated 28 into independent claim 24. Claims 27, 29-30, 36 depend from claim 24.
Claims 31-34 were allowed in the last office action dated 10/29/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone 
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898